DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipation by Yoshida (WO2013153582, Cited prior art).
As to claim 20, Yoshida discloses a blister package for a contact lens (Figure 5), the blister package comprising a base sheet (32) and a sealing sheet (28), wherein: 5 one of the base sheet (32)  includes a bowl, the other of the base sheet and the sealing sheet includes a sealing surface and a dome (Figure 5) that protrudes from the sealing surface, the dome having a radius of curvature of about 15.7 mm (line 375 discloses the radius of curvature of about 10 to 15 mm, which the 15 mm is about 15.7 mm as claimed) and a height of about 4 mm (lines 348-350 discloses the accommodation area 12 has circular dome shape with depth dimension in the normal direction of 5 mm, furthermore, lines 386-387 teaches to keep the contact lens in equilibrium state by setting the depth dimension of the accommodation regions to 1 to 3 mm, furthermore, in line 397-398 teaches the maximum value of the gap 46 is preferably set in the range of 1.2 to 3 mm.  Therefore, the total depth of the dome 5 mm minus gap of 1 to 3 mm equals to the depth of the “dome” as claim to be the in the range between 4 mm to 2 mm, which meets applicant’s claimed value of 4 mm), 10the dome protruding into the bowl, thereby forming a cavity between the dome and the bowl, the base sheet and the sealing sheet being releasably attached to each other, thereby releasably sealing the cavity.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (WO2013153582, Cited prior art) in view of Shimizu (2021/0315118, priority date of PCT/JP2019/047774 filed on Dec. 6, 2019). 
As to claims 1-2, Yoshida discloses a blister package for a contact lens (Figure 5), the blister package comprising a base sheet (32) and a sealing sheet (28), wherein: 5 the base sheet includes a bowl, the sealing sheet includes a sealing surface and a dome (Figure 5) that protrudes from the sealing surface, the base sheet having a transition surface extending radially outward from the bowl (the transition surface is considered as the surface between the bowl 32 and surrounding flange around the bowl) the dome having a radius of curvature of about 13 mm to 19 mm (line 375 discloses the radius of curvature of about 10 to 15 mm, which the 15 mm is fit within the range of 13 mm to 19 mm), and the height of less than 7 mm  or more specifically 1 mm to 7 mm relative to the sealing surface (lines 348-350 discloses the accommodation area 12 has circular dome shape with depth dimension in the normal direction of 5mm, furthermore, lines 386-387 teaches to keep the contact lens in equilibrium state by setting the depth dimension of the accommodation regions 12 to 1 to 3mm, furthermore, in line 397-398 teaches the maximum value of the gap 46 is preferably set in the range of 1.2 to 3 mm.  Therefore, the total depth of the dome 5 mm minus gap of 1 to 3 mm equals to the depth of the “dome” as claim to be 4mm to 2 mm, which the value are all less than 7mm as claimed) 10the dome protruding into the bowl, thereby forming a cavity between the dome and the bowl, the base sheet and the sealing sheet being releasably attached to each other, thereby releasably sealing the cavity.  
However, Yoshida does not specifically disclose the transition surface having a convex surface having a radius of curvature from 0.4 mm to 5 mm.  
Nevertheless, Shimizu discloses a blister package comprises a base sheet (20) and a sealing sheet (10), the base sheet comprises a bowl (20), the base sheet having a transition (211 and 23) surface extending radially outward from the bowl (20), the transition surface having a convex surface having a radius of curvature between 0.1 mm or more and 0.7 mm or less (taking the radius of curvature of 0.7 mm, the value 0.7 mm fitting within the range of 0.7 mm to 5.00 mm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition surface of Yoshida with Shimizu to provide a curve surface to prevent sharp edges which might cause damage to the article store within. 
 As to claim 3, Yoshida further discloses the cavity (12) has a volume of 2.0 mL or less (0.1 ml to 0.4 ml which is less than 2.0 ml).
As to claim 4, Yoshida further discloses the bowl has a radius of curvature that is less than the radius of curvature of the dome and a depth that is greater than the height of the dome (bowl radius is between 9 mm to 11 mm and the dome is 10 mm to 15 mm, by using the medium value of 10 mm of the bowl radius and dome being 13 mm, the bowl has a radius of curvature that is less than the radius of curvature of the dome), the height difference can be seem in Figure 4).
As to claim 5, Yoshida further discloses the base sheet includes a flange portion (33) that extends outwardly from the periphery of the bowl .  
As to claim 6, Yoshida further discloses the sealing sheet further comprises a pull-tab (flange shape portion 26 and 34 are capable of being peel and pull away from each other).
As to claim 7, Yoshida further discloses the base sheet and the sealing sheet independently comprise a foil material (the base side plate 20 and lid side plate 22 are entirely form of metal foil such ash aluminum foil, lines 275-277).  
As to claim 8, Yoshida further discloses the cavity contains a contact lens (18, Figure 4).
As to claim 9, Yoshida further discloses the contact lens is orientated with its concave surface facing towards the dome (Figure 4).
As to claim 10, Yoshida further discloses the cavity also contains a contact lens packaging solution (16).  
As to claim 11, Yoshida further discloses the contact lens and contact lens packaging solution fill at least 60 percent of the total volume of the cavity formed between the bowl and the dome (Figure 1 shows more than 60 percent of the total volume of the cavity being accommodate by the contact lens and the solution).
As to claim 12, Yoshida further discloses the contact lens and contact lens packaging solution are sealed within the cavity (Figure 1).
As to claim 13, Yoshida further discloses the contact lens and contact lens packaging solution 15are hermetically sealed within the cavity (line 329).
As to claim 14, Yoshida further discloses the dome has a radius of curvature from 14 mm to 18 mm (Yoshida discloses the dome having a radius of curvature about 10 to 15 mm which the structural limitation of radius of curvature of 15 mm is well fit within the range of the 14 mm to 18 mm as claimed by the applicant), the bowl has a radius of curvature from 9 mm to 13 mm (the bowl (36) having a radius of curvature about 9 mm to 11 mm (lines 377-378)
Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 20 have been considered but are moot in view of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736